  8:19-cv-00457-RFR-CRZ Doc # 81 Filed: 10/21/20 Page 1 of 2 - Page ID # 2460




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

EMPIRICAL FOODS, INC.,

               Plaintiff and Counter-                          8:19CV457
               Defendant,
                                                                 ORDER
          v.

PRIMUS BUILDERS, INC.,

               Defendant, Counterclaimant,
               and Third-Party Plaintiff,

          v.

SWISSLOG LOGISTICS, INC.,

               Third-Party Defendant.


      This matter is before the Court on empirical foods, inc.’s (“empirical”) “Statement
of Objections to Magistrate Judge’s Order” (Filing No. 66). empirical objects to the
magistrate judge’s 1 Memorandum and Order (Filing No. 65) entered on August 27, 2020.
The motion (Filing No. 47) was granted in part and denied in part.

      First, empirical objects to the magistrate judge’s characterization of Primus
Builders, Inc.’s (“Primus”) motion for preliminary injunction as a motion to preserve
discovery and expedited discovery. The Court fully agrees the parties’ dispute was best
characterized as a discovery dispute and finds the magistrate judge’s order was well-
reasoned.




      1
       The Honorable Cheryl R. Zwart, United States Magistrate Judge for the District of
Nebraska.
  8:19-cv-00457-RFR-CRZ Doc # 81 Filed: 10/21/20 Page 2 of 2 - Page ID # 2461




       empirical next objects to the magistrate judge’s analysis on the merits. On review
of a magistrate judge’s decision on a nondispositive matter, the Court may set aside any
part of the magistrate judge’s order that is clearly erroneous or contrary to law. 28 U.S.C.
§ 636(b)(1)(A); Fed. R. Civ. P. 72(a); Ferguson v. United States, 484 F.3d 1068, 1076 (8th
Cir. 2007). “A finding is ‘clearly erroneous’ when, although there is evidence to support
it, the reviewing court on the entire evidence is left with the definite and firm conviction
that a mistake has been committed.” Chakales v. Comm’r, 79 F.3d 726, 728 (8th Cir.
1996). “An order is contrary to the law ‘if it fails to apply or misapplies relevant statutes,
case law, or rules of procedure.’” Parker v. United States, No. 8:18CV123, 2019 WL
2076795, at *1 (D. Neb. May 10, 2019) (quoting Knutson v. Blue Cross & Blue Shield of
Minn., 254 F.R.D. 553, 556 (D. Minn. 2008)). In resolving discovery disputes, a magistrate
judge is afforded broad discretion. Bialas v. Greyhound Lines, Inc., 59 F.3d 759, 764 (8th
Cir. 1995).

       Having reviewed the record and empirical’s objections, the Court concludes the
magistrate judge’s decision was not clearly erroneous or contrary to law. Accordingly,

       IT IS ORDERED:
       1.     empirical foods, inc.’s objections (Filing No. 66) are overruled.
       2.     The Magistrate Judge’s Memorandum and Order (Filing No. 65) is affirmed.


       Dated this 21st day of October 2020.


                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
